Exhibit 10.37

 

Post-Tax

 

[g287991jai001.jpg]

 

PARTNERSHIP EQUITY PROGRAM
Participant Purchased Share, Company Matching RSU
and Company Matching Option Agreement

 

AGREEMENT, by and between CVS Caremark Corporation, a Delaware corporation (the
“Company”), and                             (“Participant”), effective on
                            , herein after known as the “Grant Date” (this
“Agreement”).

 

WHEREAS, Participant has been selected as an employee eligible to invest under
the Company’s Partnership Equity Program (the “PEP”), and has elected in the
Participant’s Election Form to invest $                    in the PEP, subject
to the terms and conditions set forth in the PEP and in this Agreement.

 

WHEREAS, the Company desires to provide Participant with written evidence
acknowledging Participant’s investment under the PEP through Participant
Purchased Shares and the corresponding grant of Company Matching RSUs and
Company Matching Options under the PEP.

 

WHEREAS, the provisions of the PEP and the Company’s 2010 Incentive Compensation
Plan (the “ICP”) are hereby incorporated by reference and shall have the same
force and effect as though fully set forth herein; Participant hereby
acknowledges receipt of a copy of the PEP and the ICP at the time of receipt of
this Agreement and agrees to be bound by such provisions (as presently in effect
or hereafter amended); if any provision of this Agreement is inconsistent with a
provision of the PEP or the ICP, the terms of the PEP and/or the ICP, or any
successor thereto, shall control;  capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the PEP, or the ICP, as
the case may be; and on the Grant Date specified above, the Fair Market Value
(the “FMV”) of a share of CVS Caremark Common Stock (“Stock”) equals
$                , which is the closing price on such date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties hereto agree as follows:

 

I.  PARTICIPANT PURCHASED SHARES AND COMPANY MATCHING RSUs

 

(A)          Participant Purchased Shares.

 

(i)            The Company has received from Participant a completed Election
Form pursuant to which the Participant elects to invest the amount of
$                      in Participant Purchased Shares under the PEP.
Participant’s Post-Tax Investment Date must occur within thirty (30) days of the
Grant Date, and Participant must provide evidence to the Company of
Participant’s purchase and ownership of the Participant Purchased Shares with a
value as of the purchase date equal to the elected investment amount in
accordance with the PEP within thirty (30) days of the Grant Date.

 

(ii)           Alternatively, Participant has demonstrated to the Company that
he or she owns a sufficient number of shares of Stock in his or her own name,
provided such shares of Stock are not held in a qualified 401(k) plan, or in a
nonqualified deferred stock compensation plan, having a FMV, on the Grant Date,
at least equal to the amount elected by the Participant on the Election Form. 
In such event, such shares of Stock owned by Participant shall be designated as
Participant Purchased Shares for purposes of this Agreement and the PEP.

 

1

--------------------------------------------------------------------------------


 

(iii)          Participant must provide to the Company on a semi-annual basis
until the fifth (5th) anniversary of the Grant Date a brokerage statement or
other evidence satisfactory to the Company that he or she has continued to
maintain the number of Participant Purchased Shares as were owned by Participant
on the Grant Date and/or the Post-Tax Investment Date.

 

(iv)          In accordance with the PEP, if Participant disposes of Participant
Purchased Shares prior to the fifth (5th) anniversary of the Grant Date, either
in whole or in part, Participant will immediately forfeit a proportionate amount
of the Company Matching RSUs and Company Matching Options that are unvested as
of the date of such disposition.

 

(B)          Crediting of Company Matching RSUs.  As of the Grant Date, the
Company hereby awards the Participant, subject to the terms and conditions set
forth and incorporated in this Agreement and the PEP,
                    Company Matching RSUs.

 

(C)          Additional Transactions in Participant Accounts.

 

(i)            Each Company Matching RSU represents a right to a future payment
of one share of Stock, subject to applicable tax withholding.

 

(ii)           To the extent that dividends are declared and paid on shares of
Stock while the Company Matching RSUs remain outstanding and prior to a
Settlement Date (as defined below), the Company shall credit to Participant’s
Matching Account (as applicable) an additional number of Company Matching RSUs
calculated by multiplying (a) the amount of dividend per share of Stock paid by
the Company’s Board of Directors by (b) the number of Company Matching RSUs held
by Participant on the record date of such dividend and dividing the product by
(c) the FMV of a share of Stock on such dividend payment date; provided,
however, that if such dividend is paid prior to the Vesting Date of the Company
Matching RSUs, as set forth in Section I (D) below, Participant shall not be
entitled to any payment in respect of such dividend unless Participant is still
employed by the Company on such dividend payment date.

 

(iii)          Participant hereby agrees that, prior to the Settlement Date, the
Company may withhold from the dividend equivalent amounts referred to in
Section I(C)(ii) amounts sufficient to satisfy the applicable tax withholding in
respect of such dividend equivalent payments, as applicable.

 

(D)          Vesting of Company Matching RSUs.  Subject to the terms and
conditions of the PEP and this Agreement, and to Participant’s continued
employment through such date, the Company Matching RSUs, and the dividend
equivalent amounts attributed to same, shall vest on the fifth (5th) anniversary
of the Grant Date.

 

(E)          Settlement.

 

(i)            A “Settlement Date” shall mean the date shares of Stock are
delivered to Participant pursuant to this Agreement.

 

(ii)           Within fifteen (15) days following the earliest of the fifth
(5th) anniversary of the Grant Date, Participant’s death, termination of
employment due to Participant’s total and permanent disability (as defined in
the Company’s Long-Term Disability Plan, or, if not defined in such plan, as
defined by the Social Security Administration), or a Change in Control,
Participant shall be entitled to receive and the Company shall deliver to
Participant the total number of shares of Stock (giving effect to Sections
I(C)(ii) and I(C)(iv)) underlying the Company Matching RSUs vested as of such
date.  Notwithstanding the foregoing, no shares of Stock shall be delivered upon
termination of employment unless such termination of employment is considered a
“separation from service” (within the meaning given of Treasury Regulation
§1.409A-1(h) or successor guidance thereto).

 

2

--------------------------------------------------------------------------------


 

(iii)          Subject to the rules promulgated by the Committee, the terms of
the CVS Caremark Deferred Stock Compensation Plan and Section 409A, Participant
may elect to defer settlement of Company Matching  RSUs covered by this
Agreement.

 

II.            COMPANY MATCHING OPTION

 

(A)          Grant of Option.  The Company has awarded as of the Grant Date and
hereby evidences the grant to Participant, subject to the terms and conditions
incorporated in this Agreement, the right, and option, to purchase from the
Company                   shares of Stock, with an Exercise Price per share of
Stock equal to the FMV of a share of Stock on the Grant Date, such Company
Matching Option to be exercised as hereinafter provided. The Company Matching
Option is a nonqualified option as defined in the ICP.

 

(B)          Term of Company Matching Option.  The term of this Company Matching
Option shall be for a period of ten (10) years from the Grant Date, subject to
the earlier termination of the Company Matching Option, as set forth in the ICP
and in this Agreement.

 

(C)          Exercise of Company Matching Option.

 

(i)            The Company Matching Option, subject to the provisions of the
ICP, shall be exercised by submitting a request to exercise to the Company’s
stock option administrator, in accordance with the Company’s current exercise
policies and procedures, specifying the number of shares of Stock to be
purchased, which number may not be less than one hundred (100) shares of Stock
(unless the number of shares of Stock purchased is the total balance which is
then exercisable).  Unless the Company, in its discretion, establishes “cashless
exercise” procedures and permits Participant entitled to exercise the Company
Matching Option to utilize such “cashless exercise” procedures, Participant so
exercising all or part of this Company Matching Option shall, at the time of
exercise, tender to the Company cash or cash equivalent for the aggregate option
price of the shares of Stock Participant has elected to purchase or certificates
for shares of Stock  already owned by Participant for at least six (6) months
with a FMV at least equal to the aggregate option price of the shares of Stock
Participant has elected to purchase, or a combination of the foregoing.

 

(ii)           Prior to its expiration or termination, and except as otherwise
provided herein, the Company Matching Option may be exercised by Participant,
provided Participant has maintained continuous employment with the Company or a
subsidiary of the Company immediately following the Grant Date, within the
following time limitations:

 

a.             On or after three (3) years from the Grant Date, the Company
Matching Option may be exercised as to not more than one-third (1/3) of the
shares of Stock originally subject to the Company Matching Option;

 

b.             On or after four (4) years from the Grant Date, the Company
Matching Option may be exercised as to not more than an aggregate of two-thirds
(2/3) of the shares of Stock originally subject to the Company Matching Option;
and

 

c.             On or after five (5) years from the Grant Date, the Company
Matching Option may be exercised as to any part or all of the shares of Stock
originally subject to the Company Matching Option.

 

(D)          Company Matching Option Expiration.  The Company Matching Option
shall be and become exercisable only as provided above, and shall expire at the
earlier of the close of business on the day before the tenth (10th) anniversary
of its Grant Date or such earlier expiration date as described in Section III
below.

 

III.          TERMINATION OF EMPLOYMENT AND CHANGE IN CONTROL

 

(A)          Except as provided in Sections III (B) - (E) below, if, for any
reason, Participant’s employment is terminated by the Company, or a subsidiary
of the Company, all Company

 

3

--------------------------------------------------------------------------------


 

Matching RSUs and Company Matching Options not then vested in accordance with
Sections I(D) and II(C)(ii) above shall be immediately forfeited.

 

(B)          In the event Participant’s employment with the Company, or any
subsidiary of the Company, terminates by reason of death, Company Matching RSUs
and Company Matching Options not then vested in accordance with Section I(D) and
II(C)(ii) will become immediately vested, and the vested portion of the Company
Matching Option shall be exercisable during the twelve (12) month period
following the date on which Participant’s employment terminates, as long as no
government regulations or rules are violated by such accelerated vesting or
exercise period; provided, however, that no Company Matching Option will be
exercisable beyond its original term.

 

(C)          In the event Participant’s employment is terminated by the Company,
or any subsidiary of the Company, by reason of total and permanent disability
(as defined in the Company’s Long-Term Disability Plan, or, if not defined in
such plan, as defined by the Social Security Administration), the Company
Matching RSUs and the Company Matching Option shall vest on a pro rata basis as
follows:

 

(i)            the total number of Company Matching RSUs vested as of the
Separation Date (which is the last day that the Participant is employed by the
Company or any subsidiary of the Company), shall be equal to the number of
Company Matching RSUs multiplied by the following fraction:  (A) the numerator
shall be the whole number of months elapsed since the Grant Date and (B) the
denominator shall be sixty (60).  For purposes of this calculation, the number
of months in the numerator in sub-section (A) above shall include any partial
month in which Participant has worked.  For example, if the time elapsed between
the Grant Date and the Separation Date is eight months and five days, the
numerator in sub-section (A) above shall be nine.

 

(ii)           the total number of Company Matching Options vested as of the
Separation Date (which is the last day that the Participant is employed by the
Company or any subsidiary of the Company), including Company Matching Options
previously vested, shall be equal to the number of Company matching Options
granted on the Grant Date multiplied by the following fraction: (A) the
numerator shall be the whole number of months elapsed since the Grant Date and
(B) the denominator shall be sixty (60).  For purposes of this calculation, the
number of months in the numerator in sub-section (A) above shall include any
partial month in which Participant has worked.  For example, if the time elapsed
between the Grant Date and the Separation Date is eight months and five days,
the numerator in sub-section (A) above shall be nine.

 

(iii)          The vested portion of the Company Matching Option shall be
exercisable during the twelve (12) month period following the date on which
Participant’s employment terminates, as long as no government regulations or
rules are violated by such accelerated vesting or exercise period; provide,
however, that no Company Matching Option shall be exercisable beyond its
original term.

 

(D)          Termination of Employment without Cause.  In the event that
Participant’s employment is terminated without cause, as that term is defined in
Participant’s Change in Control agreement (“Cause”), by the Company or any
subsidiary thereof, and Participant receives severance pay following
Participant’s employment, vesting of Participant’s Company Matching RSU and the
Company Matching Option shall continue through the last day of the severance
period (to the extent that a relevant vesting date occurs within the severance
period) and the vested portion of the Company Matching Option shall be
exercisable on or before the ninetieth (90th) day following the last day of the
severance period, as long as no government regulations or rules are violated by
such continued vesting or exercise period; provided, however, that no Company
Matching Option will be exercisable beyond its original term.

 

(E)          Retirement.  A Participant shall be a “Qualified Retiree” if he or
she (i) is at least age fifty-five (55) and has at least ten (10) years of
continuous service, or (ii) is at least age sixty (60) and has at least five
(5) years of continuous service at the time of his or her Retirement Date;
provided, however, that an Participant who (a) voluntarily terminates his or her
employment, or

 

4

--------------------------------------------------------------------------------


 

(b) whose employment is terminated without Cause by the Company or one of its
subsidiaries, each at a time when Participant has satisfied the age and service
requirements set forth above, shall be deemed a Qualified Retiree and such
termination date shall be deemed a Retirement Date.

 

(i)            A Qualified Retiree may exercise a vested Company Matching
Option, to the extent that Participant shall be entitled to do so as of
Participant’s Retirement Date, at any time within two (2) years after
Participant’s Retirement Date, but not beyond the original term of the Company
Matching Option. Company Matching Options unvested at the Retirement Date are
forfeited.  The Committee shall have the authority in its sole discretion to
make any interpretations, determinations, and/or take any administrative actions
with respect to whether Participant shall be deemed a Qualified Retiree.

 

(ii)           Company Matching RSUs that are unvested as of the Participant’s
Retirement Date are forfeited as of the Retirement Date.

 

(F)           The provisions of Section 10 of the ICP, or any successor thereto,
shall apply in the event of a Change in Control.

 

(G)          For purposes of this Section III, transfer of employment by
Participant from the Company to a subsidiary of the Company, transfer among or
between subsidiaries, transfer from a subsidiary to the Company or any other
continuation of employment with the Company or a subsidiary after termination by
a related entity shall not be treated as termination of employment.

 

IV.          NON-COMPETITION.     As a condition of receiving the benefits of
this Agreement, Participant acknowledges that he or she has previously executed
the CVS Caremark Corporation Employee Non-Competition, Non-Disclosure and
Developments Agreement and reaffirms his or her intent to be bound by and to
comply with his or her obligations in that agreement.

 

V.            MISCELLANEOUS.

 

(A)          Withholding Tax.  Participant may be subject to withholding taxes
as a result of the exercise of a Company Matching Option or settlement of
Company Matching Restricted Stock Units.  Except as may otherwise be elected by
Participant, the number of shares of Stock to be delivered by the Company to
Participant shall be reduced by the smallest number of shares of Stock having a
FMV at least equal to the dollar amount of Federal, state or local tax
withholding required to be withheld by the Company with respect to such exercise
or settlement.  Any shares of Stock so withheld or tendered will be valued as of
the date they are withheld or tendered.  In lieu of having the number of shares
of Stock underlying the applicable award reduced, Participant may elect to pay
to the Company in cash, promptly when the amount of such obligations become
determinable, all applicable federal, state, local and foreign withholding taxes
that result from each such exercise or settlement.  Such election may be made
electronically or in writing at any time prior to the exercise date or
Settlement Date, as applicable.

 

(B)          Recoupment.  The award(s) covered by this agreement shall be
subject to the terms of the Company’s Recoupment Policy as it exists from time
to time.

 

(C)          Certain Terms and Conditions of the PEP.  Participant acknowledges
and agrees that terms and conditions of the PEP preclude all transfers of
Participant Purchased Shares, all Company Matching RSUs, and all Company
Matching Options, except in limited circumstances in the event of Participant’s
death, impose a risk of forfeiture on Company Matching RSUs and Company Matching
Options, relieve the Company of certain obligations unless and until laws and
regulations have been complied with, provide for adjustments to Participant
Purchased Shares, Company Matching RSUs, and Company Matching  Options upon the
occurrence of certain events, and specify the state law which shall govern this
Agreement, without giving effect to principles of conflict of laws.

 

(D)          Binding Agreement.  This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties.  In particular,
Participant’s heirs, executors,

 

5

--------------------------------------------------------------------------------


 

administrators, and successors shall be subject to the terms and conditions of
the PEP ICP, and this Agreement, and the Company may require any such person to
execute an agreement or other documents acknowledging and agreeing to such terms
and conditions as a condition precedent to any transfer of rights hereunder or
shares of Stock issuable under the PEP, including upon exercise of an Company
Matching Option, into the name of any such person.

 

(E)          Integration Clause; Amendments to Agreement.  This Agreement,
together with the PEP and the ICP, constitutes the entire Agreement between the
parties with respect to the subject matter addressed herein, and supersedes any
prior agreements or documents with respect thereto.  This Agreement may be
amended, but no amendment or other change which may impose any additional
obligation upon the Company or materially impair the rights of Participant with
respect to the PEP shall be valid unless contained in a writing signed by the
party to be bound thereby.

 

(F)           Employment.  Neither the execution and delivery hereof nor the
granting of the Company Matching RSUs or Company Matching Options evidenced
hereby shall constitute or be evidence of any agreement or understanding,
expressed or implied, on the part of the Company or its subsidiaries to employ
the Participant for any specific period.

 

(G)          Acceptance of Award.  Acceptance may be submitted either
electronically, if available, or in writing. The Company Matching Option may not
be exercised unless and until the Company has received acceptance by the
Participant of the terms and conditions set forth.

 

(H)          Company Matching RSUs.  Company Matching RSUs do not represent an
equity interest in the Company and do not carry any voting rights.  Except as
otherwise specifically provided herein, Participant shall have no rights of a
shareholder with respect to the RSUs until the related shares of Stock have been
delivered to Participant.

 

(I)            Section 409A.  The Company intends that this Agreement and the
award granted hereunder comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and all regulations and guidance
promulgated thereunder (“Section 409A”). Notwithstanding the foregoing, the
Company makes no guarantees as to the tax consequences of the payments made
hereunder under Section 409A, and the Participant shall be solely responsible
and liable therefor.

 

(J)           Notices.  Any notice hereunder to the Company shall be addressed
to One CVS Drive, Woonsocket, RI 02895, Attention: Senior Vice President, Chief
Human Resources Officer, and any notice required to be given hereunder to the
Participant shall be addressed to such Participant at the address as shown on
the records of the Company, subject to the right of either party to designate in
writing some other address for notices.

 

 

By:

s/Lisa G. Bisaccia

 

 

Senior Vice President

 

 

Chief Human Resources Officer

 

 

CVS CAREMARK CORPORATION

 

 

 

Accepted by:

 

 

 

 

[NAME]

 

 

 

 

 

 

 

 

[Employee ID #]

 

 

 

 

 

 

 

 

Date

 

6

--------------------------------------------------------------------------------